Hemphill, Ch. J.
This case was before this court in 1848 and ’49, and the leading question then discussed in the argument of counsel and in the opinion of the court was as to the effect of the want of assent of the federal executive upon the validity of the plaintiff’s title. This point could not then be definitively adjudicated, as it had not been judicially ascertained whether the laud lay within the 20 frontier leagues or not. As the cause now appears, it is an admitted fact that the land lies wilhin those limits, and the title has by the court below been in effect adjudged invalid. The question as to the effect of the want of the assent of the president upon the validity of this title was fully considered when this cause was previously before the court, and we then said in substance that were the point properly before us we would adjudge the title from the State authorities to be void for .the want of approval of the supreme executive of the Union. (3 Tex. R., 321.) The opinion we then formed has not been changed, consequently the judgment for defendants is affirmed.
Judgment affirmed.
Note 60. — Smith v. Power, 14 T., 146; Blount v. Webster, 16 T., 616; Johnston v. Smith, 21 T., 722.